Name: Decision (EU) 2015/1658 of the European Parliament of 29 April 2015 on the closure of the accounts of the European Food Safety Authority for the financial year 2013
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service;  accounting
 Date Published: 2015-09-30

 30.9.2015 EN Official Journal of the European Union L 255/247 DECISION (EU) 2015/1658 OF THE EUROPEAN PARLIAMENT of 29 April 2015 on the closure of the accounts of the European Food Safety Authority for the financial year 2013 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Food Safety Authority for the financial year 2013,  having regard to the Court of Auditors' report on the annual accounts of the European Food Safety Authority for the financial year 2013, together with the Authority's replies (1),  having regard to the statement of assurance (2) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2013, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Council's recommendation of 17 February 2015 on discharge to be given to the Authority in respect of the implementation of the budget for the financial year 2013 (05304/2015  C8-0054/2015),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3),  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (4), and in particular Article 208 thereof,  having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing a European Food Safety Authority and laying down procedures in matters of food safety (5) and in particular Article 44 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6),  having regard to Commission Delegated Regulation (EU) No 1271/2013 of 30 September 2013 on the framework financial regulation for the bodies referred to in Article 208 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (7), and in particular Article 108 thereof,  having regard to Rule 94 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A8-0097/2015), 1. Notes that the final annual accounts of the European Food Safety Authority are as annexed to the Court of Auditors' report; 2. Approves the closure of the accounts of the European Food Safety Authority for the financial year 2013; 3. Instructs its President to forward this decision to the Executive Director of the European Food Safety Authority, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 442, 10.12.2014, p. 160. (2) See footnote 1. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 298, 26.10.2012, p. 1. (5) OJ L 31, 1.2.2002, p. 1. (6) OJ L 357, 31.12.2002, p. 72. (7) OJ L 328, 7.12.2013, p. 42.